EY     GENERAL

                         OF?i%XAS




                               Mar&    8, 1957.

 Ronorable Warren 0. Tabor
 County Attorney
 Hockley County
 Levelland, Texas                     OPINION NO. (WW-54)
                                      RE:   Creation of Special
                                            Hospital District by
                                            Commissioners' Court
 Dear Sir:                                  within Hockley County.
          Your request for an opinion relates to the authority of
 the Commissioners' Court of Hockley County to create a Special
 Hospital District within the county.
          The Texas courts have repeatedly held that the Commiss-
 ionersn Court is a court of limited jurisdiction and can only
 exercise such powers as are authorized by the Constitution and
 statutes of this State, either by express terms or by necessary
 implication. Sec. 18, Art. V, Tex. Const; Bland v. Orr, 90 Tex.
492; 39 S.W. 558 (1887); Childress County v. State, 127 Tex.
343; 92 S.W.2d, 1011 (1936); El Paso County v. Elam, 106 S.W.2d,
 393 (Tex. Civ.App. 1937).

           Attorney General's Opinion R-1507 (1948), a copy of
  which is enclosed, holds that the County Commissioners' Court of
  Bexar County is not authorized to create a Hospital or Health
  District covering the geographical limits of Bexar County. Sub-
  sequent to the release of this opinion, the Constitution of
' Texas was amended so as to authorize the creation of county-wide
  hospital districts in counties having a populat;:; i; e;;;ss of
  190,000 inhabitants and in Galveston County.      . ,     * Ix,
  Tex. Const.
          The foregoing Constitutional provision only authorizes
 the establishment of county-wide hospital districts in Galveston
 County and in those counties having a population in excess of
 190,000 inhabitants; moreover, there Is no Constitutional or
 statutory provision that would authorize the creation of a Spec-
 ial Hospital District in part of Hockley County or any other
 County in this State.   Therefore, it is our opinion that Hockley
 County does not have authority to establish a Special Hospital
 District.
Honorable Warren 0. Tabor,   Page 2,        mr-541


                             SUMMARY

              The Commissioners' Court is a court of
         limited jurisdiction and is not authorized by
         the Constitution or statutes of this State,
         either expressly or by~necessary implication,
         to create a Special Hospital District within
         Hockley County.
                                 Yours very truly,

                                 WILL WILSON
                                 Attorney General


                                 By    B'     h+*    -,+


                                       B. A. Timmins, Jr.
                                       Assistant Attorney General

BHT:jl
Enclosure

APPROVED:
OPINION COMMITTEE
H. Grady Chandler
          Chairman